Pee, Curiam,
It is very evident that the learned judge of the court below did not err in refusing to take off the nonsuit. The county was not responsible for the injury the plaintiff received, and for that reason he could not maintain his suit. It was not required that the county should open another highway for the convenience of the traveling public while its officials and employees were -engaged in erecting a new bridge on the site of the old one, or in repairing the approaches to it. No statute brought to our notice imposes such an obligation or duty. In the opinion of the learned judge refusing to set aside the nonsuit there is a clear vindication of his action and a complete answer to the appellant’s contention. On that opinion we may safely rest the judgment.
Judgment affirmed.